                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

 IN RE: M/V JOANNA

                                                  MISC. NO. 21-mc-592




                                          ORDER

       IT IS ORDERED that the Motion for Leave to File Supplemental Memorandum

Addressing Distinction between Grand Jury and Judicial Criminal Proceedings (Rec. Doc. 54) is

GRANTED. The Supplemental Memorandum shall be filed into the record in further support of

the Motion to Quash (Rec. Doc. 20).

       New Orleans, Louisiana, this 20th day of May, 2021.



                                                      Janis van Meerveld
                                                  United States Magistrate Judge
